 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8 Attorneys for United States of America

 9
                                    UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                      ) CASE NO.: 5:18-CR-506-BLF-2
                                                    )
14           Plaintiff,                             ) STIPULATION AND [PROPOSED] PROTECTIVE
                                                    ) ORDER REGARDING DISCOVERY MATERIALS
15      v.                                          )
                                                    )
16   KRISTOPHER PURCELL, aka “K-Dawg,”              )
                                                    )
17           Defendant.                             )
                                                    )
18                                                  )
19           The defendant, KRISTOPHER PURCELL, is currently charged in a Superseding Indictment the
20 above-captioned case.

21           At the defendant’s requests, the United States will produce documents and other materials to
22 defense counsel. Materials contained in this production are deemed by the government to be sensitive

23 (based on witness safety concerns or other comparable concerns), and as such, will be designated and/or

24 labeled as “PROTECTED MATERIALS.”1 Any PROTECTED MATERIALS are deemed produced

25

26
            If defense counsel disputes the government’s designation of specific materials as PROTECTED
             1

27 MATERIALS,      then, after meeting and conferring with the government, the defense counsel or the
   government may seek Court intervention to resolve the dispute. Pending resolution of the dispute the
28 disputed materials shall continue to be treated as PROTECTED MATERIALS subject to the terms of this
   Protective Order.
     PROTECTIVE ORDER
     5:18-CR-506-BLF                                  1
30
 1 pursuant to the following restrictions:

 2                  1.     Except when actively being examined for the purpose of the preparation of the

 3 defense of defendant(s), the PROTECTED MATERIALS shall be maintained in a locked, safe, and secure

 4 drawer, cabinet, room or safe or secure electronic device (e.g., computer, memory stick), which is

 5 accessible only to defense counsel, members of his or her law firm who are working with him or her to

 6 prepare the defendant(s)’s defense, and his or her investigator(s).

 7                  2.     Defense counsel, members of his or her law firm, the defendant(s), and the

 8 investigator(s) shall not permit any person access of any kind to the PROTECTED MATERIALS, except

 9 as set forth below.
10                  3.     The following individuals may examine the PROTECTED MATERIALS for the

11 sole purpose of preparing the defense of the defendant(s) and for no other purpose:

12                         a)      counsel for defendant(s);

13                         b)      members of defense counsel’s law office who are assisting with the

14                                 preparation of defendant(s)’s defense;

15                         c)      defendant(s), but only in the presence of defense counsel or another

16                                 authorized person listed in this paragraph (defendant may not take or

17                                 maintain the PROTECTED MATERIALS or copies thereof); and

18                         d)      paralegals, law clerks, discovery coordinators, investigators and/or experts

19                                 (including mitigation experts) retained by defendant(s) or assigned by the

20                                 Court to assist in the defense of this matter (the individuals in this subsection

21                                 (d) may obtain copies of the PROTECTED MATERIALS so long as they

22                                 secure them pursuant to the requirements of this Protective Order).

23          If defense counsel determines that additional persons are needed to review the PROTECTED

24 MATERIALS, he or she must obtain a further order of the Court before allowing any other individual to

25 review the materials. Such a request to the Court will only occur after conferring with the government.

26 In the event the parties agree to the additional person or persons, it shall be documented in writing with
27 no need for further involvement of the Court. If the parties cannot agree, defense counsel will make its

28 motion to the Court on sufficient notice to the government so that it may assert its objection.
     PROTECTIVE ORDER
     5:18-CR-506-BLF                                      2
30
 1                  5.     A copy of this Order shall be maintained with the PROTECTED MATERIALS at

 2 all times.

 3                  6.     All individuals other than defense counsel and defendant who receive access to the

 4 PROTECTED MATERIALS, prior to receiving access to the materials, shall sign a copy of this Order

 5 acknowledging that:

 6                         a)      they have reviewed the Order;

 7                         b)      they understand its contents;

 8                         c)      they agree that they will only access the PROTECTED MATERIALS for

 9                                 the purposes of preparing a defense for defendant; and

10                         d)      they understand that failure to abide by this Order may result in sanctions

11                                 by this Court.

12 These signed copies shall be maintained by counsel for the parties and shall be made available upon

13 request under seal to the Court.

14                  7.     No other person shall be allowed to examine the PROTECTED MATERIALS

15 without further order of the Court. Examination of the PROTECTED MATERIALS shall be done in a

16 secure environment which will not expose the materials to other individuals not listed above.

17                  8.     The PROTECTED MATERIALS may be duplicated to the extent necessary to

18 prepare the defense of this matter. Any duplicates will be treated as originals in accordance with this

19 Order.

20                  9.     In addition to the undersigned and named parties, this Order shall bind any new

21 counsel who later appear in this case.

22                  10.    If the PROTECTED MATERIALS are attached to any pleadings or other court

23 submissions, the PROTECTED MATERIALS and any pleadings or submissions referencing those

24 materials shall be filed or lodged under seal.

25                  11.    The defense team shall return the PROTECTED MATERIALS (and any duplicate

26 copies of the same) to the United States fourteen calendar days after any one of the following events,
27 whichever is latest in time, occurs: dismissal of all charges against the defendant(s); defendant(s)’s

28 acquittal by court or jury; or the conclusion of any direct appeal.
     PROTECTIVE ORDER
     5:18-CR-506-BLF                                     3
30
 1                  12.     After the conclusion of proceedings in the district court or any direct appeal in the

 2 above-captioned case, the United States will maintain a copy of the PROTECTED MATERIALS. The

 3 United States will maintain the PROTECTED MATERIALS until the time period for filing a motion

 4 pursuant to 28 U.S.C. § 2255 has expired. After the statutory time period for filing such a motion has

 5 expired, the United States may destroy the PROTECTED MATERIALS. In the event defendant is

 6 represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

 7 that counsel with a copy of the PROTECTED MATERIALS under the same restrictions as trial and direct

 8 appeal defense counsel. Defendant’s attorney in any action under 28 U.S.C. § 2255 shall return the same

 9 materials fourteen calendar days after the district court’s ruling on the motion or fourteen calendar days
10 after the conclusion of any direct appeal of the district court’s denial of the motion, whichever is later.

11

12                                                         DAVID L. ANDERSON
                                                           United States Attorney
13

14 Dated: February 19, 2019                                       /s/
                                                           KATHERINE GRIFFIN
15                                                         Assistant United States Attorney
16

17
     Dated: February 19, 2019                                    /s/
18                                                         KENNETH WINE
                                                           Counsel for KRISTOPHER PURCELL
19

20

21          PURSUANT TO STIPULATION, IT IS SO ORDERED that disclosure of the above-described
22 materials shall be restricted as set forth above.

23

24 DATED: ________________,
           February 20 2019
                                                           HON. BETH LABSON FREEMAN
25
                                                           United States District Judge
                                                            Susan van Keulen
26
                                                            United States Magistrate Judge
27

28
     PROTECTIVE ORDER
     5:18-CR-506-BLF                                      4
30
